     Case 5:18-cv-00302-PRL Document 12 Filed 10/23/18 Page 1 of 1 PageID 45



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

KAREN DRAKE,

         Plaintiff,

v.                                                    Case No: 5:18-cv-302-Oc-30PRL


CENTRAL FLORIDA GAMING, LLC

         Defendant.

                                         REPORT

         On October 23, 2018, in Ocala, Florida, I conducted a settlement conference. The

attorneys of record, along with their clients or a representative with authority to settle the

case, appeared. The parties reached a full settlement that reflects a fair and reasonable

compromise of Plaintiff’s claims, with separately agreed to reasonable attorney’s fees and

costs.

Dated: October 23, 2018




Copies furnished to:

Presiding United States District Judge
Counsel of Record
